DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 4, and 7) in the reply filed on 12/21/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a travel time difference extraction module”, “a calculation module”, and “an inverse problem solution module” do not appear in the specification.

Claim Objections
Claims 1, 3, 4, and 7 are objected to because of the following informalities:  the claims include several acronyms which are not defined in the claims or in the specification, such as CT and AIC. Acronyms appearing in the claims should be accompanied by their full expanded definition at the first recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites an ultrasound CT reconstruction method using an ultrasound CT sound speed reconstruction method based on ray theory, comprising the steps of (1) extracting a travel time difference (between pure water and the object to be measured), (2) calculating a ray path that acoustic wave passes from the transmitting array element to the receiving array element, (3) solution for inverse problem. Claim 7 recites an ultrasound CT sound speed reconstruction system based on ray theory, comprising three “modules” (a travel time difference module, a calculation module, and an inverse solution module), where the modules perform steps the same as those set forth in claim 1. It is noted can be obtained and there is no positive recitation that it is obtained. Dependent claims 3 and 4, however, incorporate the abstract idea into a practical application by generating an image where each pixel corresponds to a sound speed value (claim 3) and where the generated image is processed for display and displayed (claim 4).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a travel time difference module, a calculation module, and an inverse solution module in claim 7. These limitations do not appear to correspond to any structure in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7, and all dependent claims thereof, are drawn, respectively to a method (specifically, a method of using a method) and a system, where several steps of using a method are set forth. The claims recite “then use an AIC method to extract a travel time...” and “a quasi-Newton method is utilized to solve the equation system....” Neither of these methods appears to be entirely defined in the specification. With respect to the “AIC method,” the specification indicates that the “AIC method” is “the mutual information method,” (paragraph [0051] of the published application). However, “the mutual information method” is not described. Paragraph [0067]-[0068] of the specification (as published) read:
[0067] The algorithm of the AIC method operates as follows: first, select a suitable window near the estimated travel time on the data, and the window length is N. Take the current retrieval point as the dividing point, divide the window into two segments, calculate the AIC value of the current retrieval point, and search the points in the window in sequence, and record the point with the smallest AIC value as the travel time point.

[0068] Specifically, reference for the initially estimated travel time point can be derived from the conventional operation in the related art. For example, the approximate travel time point can be calculated based on the theoretical sound speed of water, or the approximate location of travel time point can be observed by naked eyes on the waveform. The window length N is also selected based on the actual shape of the waveform and experiences, it can be increased or decreased as 

While this section does provide some description of the AIC method steps (select a suitable window, divide the window, calculate the AIC value, etc.) there is no definition of what an AIC value is or how it is calculated. There are two mentions of “the related art” (“reference for the initially estimated travel time point can be derived from the conventional operation in the related art” and “reference for the calculation method of the AIC value can be directly derived from the related art”) but there are no citations indicating which art would be appropriate as a source for a complete description and no incorporation by reference of any material which would support this subject matter. 
With respect to the “quasi-Newton method,” the specification provides in paragraph [0053] (as published): The disclosure adopts the quasi-Newton method to solve the equation system. The quasi-Newton method is a method for solving an equation system through repeated calculations, which is between the gradient descent method and the Newton method, and is a good method for optimizing repeated calculations. There is no clear disclosure of the steps which must be performed, no citation indicating a reference containing this information, and no incorporation by reference of any material which would support this subject matter.
Applicant is respectfully reminded that computer implemented functions must be supported by a disclosure of the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a travel time difference module”, “a calculation module”, and “an inverse solution module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no description of corresponding structure for a travel time difference module, a calculation module, and an inverse solution module nor are any of these terms used in the specification (no clear link is provided between these modules and any description of structure which might be intended to correspond). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

With respect to all of claims 1, 3, 4, and 7, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Non-limiting examples include the repeated use of “first...then...next...finally,” e.g. “...then use an AIC method...”, “...then look for a sliding window...”, “...next, adjust the channel....”  The claims 

Claim 1, and all dependent claims thereof, recites in the preamble “an ultrasound CT image reconstruction method using an ultrasound CT sound speed reconstruction method based on ray theory, comprising the following steps....” It is unclear what “an ultrasound CT image reconstruction method using an ultrasound CT sound speed reconstruction method” is meant to convey (a method using a method). It is further unclear if the claimed steps are meant to be steps of the ultrasound CT image reconstruction method or the ultrasound CT sound speed reconstruction method. It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations.
Claim 1, and all dependent claims thereof, is drawn to a method (specifically, a method of using a method) where several other steps of using a method are set forth. The claim recites “then use an AIC method to extract a travel time...” and “a quasi-Newton method is utilized to solve the equation system...”. It is unclear how the claimed method is to be performed in the absence of any claimed steps of either “an AIC method” or “a quasi-Newton method.” Further, neither of these methods appears to be entirely defined in the specification. With respect to the “AIC method,” the specification indicates that the “AIC method” is “the mutual information method,” (paragraph [0051] of the published application). However, “the mutual information method” is not described. Paragraph [0067]-[0068] of the specification (as published) read:
[0067] The algorithm of the AIC method operates as follows: first, select a suitable window near the estimated travel time on the data, and the window length is N. Take the current retrieval point 

[0068] Specifically, reference for the initially estimated travel time point can be derived from the conventional operation in the related art. For example, the approximate travel time point can be calculated based on the theoretical sound speed of water, or the approximate location of travel time point can be observed by naked eyes on the waveform. The window length N is also selected based on the actual shape of the waveform and experiences, it can be increased or decreased as needed if the selection result does not meet the need. Reference for the calculation method of the AIC value can be directly derived from the related art.

While this section does provide some description of the AIC method steps (select a suitable window, divide the window, calculate the AIC value, etc.) there is no definition of what an AIC value is or how it is calculated. There are two mentions of “the related art” (“reference for the initially estimated travel time point can be derived from the conventional operation in the related art” and “reference for the calculation method of the AIC value can be directly derived from the related art”) but there are no citations indicating which art would be appropriate and no incorporation by reference of any material which would support this subject matter. It is therefore unclear how, specifically, Applicant intends these functions to be performed. 
With respect to the “quasi-Newton method,” the specification provides in paragraph [0053] (as published): The disclosure adopts the quasi-Newton method to solve the equation system. The quasi-Newton method is a method for solving an equation system through repeated calculations, which is between the gradient descent method and the Newton method, and is a good method for optimizing repeated calculations. There is no clear disclosure of the steps which must be performed, no citation indicating a reference containing this information, and no incorporation by reference of any material which would support this subject matter.
 It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations. For the purposes of further examination, “an AIC method” will be interpreted to 
Claim 1, and all dependent claims thereof, recites the limitation “...then look for a sliding window whose window length is maintained at w....” It is unclear what “then look for a sliding window” is meant to convey and what it might amount to in terms of a positively recited manipulative step. It is further unclear if “a sliding window” is the same as “a matching window” previously set forth in the claim. It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations.
Claim 1, and all dependent claims thereof, recites “the imaging area is established in a two-dimensional plane rectangular array element coordinate system corresponding to the transmitting array element and the receiving array element, then, for each group of transmitting array element-receiving array element, a straight line is connected between a coordinate position of the transmitting array element in an array element coordinate system and a coordinate position of the receiving array element in the array element coordinate system, thereby obtaining a path length of the connection line in each grid in the imaging area.” First, it is unclear how many coordinate systems are meant to be represented by these limitations – the claim sets forth “a two-dimensional plane rectangular array element coordinate system”, “an array element coordinate system”, and “the array element coordinate system” (where it is unclear which of the two previous array element coordinate systems this might refer to). It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations.
Claim 1, and all dependent claims thereof, recites “thereafter, the matrix is vectorized to obtain a vector about the path length in each grid, finally, vectors regarding the path length in each grid obtained by the each group of transmitting array element-receiving array element.” It 
	Claim 1, and all dependent claims thereof, recite “vectorize the effective travel time difference Δtof obtained in step (1) to obtain ΔT.” It is unclear what this limitation is meant to represent in terms of a positively recited manipulative step. The variable ΔT is not defined in the claim, nor is it clear what steps must be performed to obtain ΔT from Δtof (i.e. it is not clear what steps are represented by “vectorize the effective travel time difference Δtof” and how that would result in ΔT). The original form of Δtof is not made clear in the claim, e.g. whether Δtof is a vector of values, a matrix of values, a single value (since no number of channels is set forth), etc. It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations.
	Claim 1, and all dependent claims thereof, recites the limitation “slowness of ultrasound wave in water is added to the amount of change in slowness ΔS, take a reciprocal, and a speed reconstruction value vector of the object to be measured can be obtained.” First, it is unclear what “slowness of ultrasound wave in water” is meant to represent as this term is not defined in the claims or in the specification. It is unclear what is meant by “take a reciprocal” when it is not indicated of which value a reciprocal is to be taken. Finally, it is unclear if “a speed reconstruction value vector of the object to be measured can be obtained” is meant to describe the result of the preceding steps (“slowness of ultrasound wave in water is added to the amount of change in slowness ΔS, take a reciprocal”) or merely that it is possible to obtain a speed reconstruction value based on the results of performing these actions. 
	Claim 3, and all dependent claims thereof, recites in the preamble: “the ultrasound CT image reconstruction method using the ultrasound CT sound speed reconstruction method 
	Claim 3, and all dependent claims thereof, recites the limitation “the obtained speed reconstruction value vector.” Since the parent claim (claim 1) sets forth only that the speed reconstruction value vector can be obtained, rather than a positively recited step of obtaining the value vector, this limitation lacks proper antecedent basis in the claims. 
Claim 7 is drawn to a system comprising modules, each of which is configured to perform a series of steps. The claim recites “then use an AIC method to extract a travel time...” and “a quasi-Newton method is utilized to solve the equation system....” The configuration of the modules is unclear in the absence of any claimed steps of either “an AIC method” or “a quasi-Newton method.” Further, neither of these methods appears to be entirely defined in the specification. With respect to the “AIC method,” the specification indicates that the “AIC method” is “the mutual information method,” (paragraph [0051] of the published application). However, “the mutual information method” is not described. Paragraph [0067]-[0068] of the specification (as published) read:
[0067] The algorithm of the AIC method operates as follows: first, select a suitable window near the estimated travel time on the data, and the window length is N. Take the current retrieval point as the dividing point, divide the window into two segments, calculate the AIC value of the current retrieval point, and search the points in the window in sequence, and record the point with the smallest AIC value as the travel time point.

[0068] Specifically, reference for the initially estimated travel time point can be derived from the conventional operation in the related art. For example, the approximate travel time point can be calculated based on the theoretical sound speed of water, or the approximate location of travel time point can be observed by naked eyes on the waveform. The window length N is also selected based on the actual shape of the waveform and experiences, it can be increased or decreased as 

While this section does provide some description of the AIC method steps (select a suitable window, divide the window, calculate the AIC value, etc.) there is no definition of what an AIC value is or how it is calculated. There are two mentions of “the related art” (“reference for the initially estimated travel time point can be derived from the conventional operation in the related art” and “reference for the calculation method of the AIC value can be directly derived from the related art”) but there are no citations indicating which art would be appropriate and no incorporation by reference of any material which would support this subject matter. It is therefore unclear how, specifically, Applicant intends these functions to be performed. 
With respect to the “quasi-Newton method,” the specification provides in paragraph [0053] (as published): The disclosure adopts the quasi-Newton method to solve the equation system. The quasi-Newton method is a method for solving an equation system through repeated calculations, which is between the gradient descent method and the Newton method, and is a good method for optimizing repeated calculations. There is no clear disclosure of the steps which must be performed, no citation indicating a reference containing this information, and no incorporation by reference of any material which would support this subject matter.
 It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations. For the purposes of further examination, “an AIC method” will be interpreted to be any mutual information method or method which could be reasonably considered an “AIC method” known in the art and “a quasi-Newton” method will be interpreted to mean any known method for solving an equation system through repeated calculations. In addition, using/utilizing a method will be interpreted as performing any required steps of such methods as known in the art and as interpreted above.

Claim 7 recites “the imaging area is established in a two-dimensional plane rectangular array element coordinate system corresponding to the transmitting array element and the receiving array element, then, for each group of transmitting array element-receiving array element, a straight line is connected between a coordinate position of the transmitting array element in an array element coordinate system and a coordinate position of the receiving array element in the array element coordinate system, thereby obtaining a path length of the connection line in each grid in the imaging area.” First, it is unclear how many coordinate systems are meant to be represented by these limitations – the claim sets forth “a two-dimensional plane rectangular array element coordinate system”, “an array element coordinate system”, and “the array element coordinate system” (where it is unclear which of the two previous array element coordinate systems this might refer to). It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations.
Claim 7 recites “thereafter, the matrix is vectorized to obtain a vector about the path length in each grid, finally, vectors regarding the path length in each grid obtained by the each group of transmitting array element-receiving array element.” It is unclear what “a vector about the path length” is meant to convey. It is further unclear what whether “a vector about the path length in each grid” is the same as or distinct from “vectors regarding the path length in each grid obtained by the each group of transmitting array element-receiving array element.” It is not possible to reasonably ascertain the metes and bounds of the claims based on these limitations.
	Claim 7 recites “vectorize the effective travel time difference Δtof obtained in step (1) to obtain ΔT.” It is unclear what this limitation is meant to represent in terms of a positively recited 
	Claim 7 recites the limitation “slowness of ultrasound wave in water is added to the amount of change in slowness ΔS, take a reciprocal, and a speed reconstruction value vector of the object to be measured can be obtained.” First, it is unclear what “slowness of ultrasound wave in water” is meant to represent as this term is not defined in the claims or in the specification. It is unclear what is meant by “take a reciprocal” when it is not indicated of which value a reciprocal is to be taken. Finally, it is unclear if “a speed reconstruction value vector of the object to be measured can be obtained” is meant to describe the result of the preceding steps (“slowness of ultrasound wave in water is added to the amount of change in slowness ΔS, take a reciprocal”) or merely that it is possible to obtain a speed reconstruction value based on the results of performing these actions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu, Xiaolei, et al. "Novel automatic first-arrival picking method for ultrasound sound-speed tomography." Japanese Journal of Applied Physics 54.7S1 (2015): 07HF10 (hereinafter “Qu”) in view of Bao, Yong, and Jiabin Jia. "Improved time-of-flight estimation method for acoustic tomography system." IEEE Transactions on Instrumentation and Measurement 69.4 (2019): 974-984 (hereinafter “Bao”) and Quan, Youli, and Lianjie Huang. "Sound-speed tomography using first-arrival transmission ultrasound for a ring array." Medical Imaging 2007: Ultrasonic Imaging and Signal Processing. Vol. 6513. International Society for Optics and Photonics, 2007 (hereinafter “Quan”).
“There are three steps in calculating TTM by the AICNCC method. First, the general AIC method described in Sect. 2.2 is employed to roughly obtain TTM. Second, time shifts between each trace and its 8 neighbor traces in TTM are calculated by maximizing NCC. For this CC, the starting point of a search window is the AIC picked position in the neighbor trace (Fig. 2) and the search window size is set to be 64 sample points with 10 MHz sample frequency. The search region center is the AIC picked position in the current trace (Fig. 2) and the search region size is set to be 30 sample points with 10 MHz sample frequency.”, where variable names are considered to be arbitrary 
	Qu teaches that the window size w is set based on a fixed number of samples and does not teach to take a time t_water_max at the maximum amplitude of the pure water data as the end of window.
	Bao, in the same field of endeavor, teaches an adaptive window size where the right side boundary (“end of window”) is set based on the maximum peak of the main lobe of the acoustic wave in order to exclude reflection echoes (section 2, Adaptive Window, paragraph 2; pg. 277, column 2, step 2) and that the left side (“starting point”) boundary may be set as the earliest arrival time of the acoustic wave (figure 5 – tmin; pg. 277, column 2, step 5).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and system of Qu by setting the maximum amplitude of the pure water data as the end of window (since the window of Qu is determined based on the received signal from water) in view of the teachings of Bao that setting the right (end) boundary of the search window based on the peak of the received acoustic wave excludes reflection echoes. 
	Further regarding claims 1 and 7: Qu and Bao teach record the total number of a series of effective travel time differences Δtof obtained in step (1) as n_t (Qu - TTDMs – which are t)} is an integer, is equal to {square root over (n_t)}, when {square root over (n_t)} is a non-integer, Σ is an integer obtained by ceiling, flooring, or rounding off {square root over (n_t)} (Qu – TTDMs are image matrices as shown in figures 8 and 10, where the grid size is based on the square of the number of elements [corresponding to the number of emitter/receiver pairs] and where the number of elements is an integer – 256); the imaging area is established in a two-dimensional plane rectangular array element coordinate system corresponding to the transmitting array element and the receiving array element (Qu – TTDMs are image matrices as shown in figures 8 and 10, where the grid size is based on the square of the number of elements [corresponding to the number of emitter/receiver pairs] and where the number of elements is an integer – 256), then, for each group of transmitting array element-receiving array element, a straight line is connected between a coordinate position of the transmitting array element in an array element coordinate system and a coordinate position of the receiving array element in the array element coordinate system, thereby obtaining a path length of the connection line in each grid in the imaging area, and then obtaining a two-dimensional ΣxΣ matrix associated with the path length of each grid (Qu – TTDMs), thereafter, the matrix is vectorized to obtain a vector about the path length in each grid (Qu – section 2.4 Simulation and Experimental method, paragraph 3; equation 5). 
	Qu and Bao do not teach finally, vectors regarding the path length in each grid obtained by the each group of transmitting array element-receiving array element are arranged to form a two-dimensional Σ2 xΣ2matrix path matrix L regarding all of the transmitting array element-receiving array element groups; and vectorize the effective travel time difference Δtof obtained in step (1) to obtain ΔT; then construct a path-slowness-time equation system as shown in equation (3): LΔS=ΔT (3) wherein, ΔS is an amount of change in slowness to be solved; then, a 2 elements is obtained, thereafter, slowness of ultrasound wave in water is added to the amount of change in slowness ΔS, take a reciprocal, and a speed reconstruction value vector of the object to be measured can be obtained.
	Quan, in the same field of endeavor, teaches vectors regarding the path length in each grid obtained by the each group of transmitting array element-receiving array element are arranged to form a two-dimensional Σ2 xΣ2 matrix path matrix L regarding all of the transmitting array element-receiving array element groups (section 4.1, equations 3 and 4); and vectorize the effective travel time difference Δtof obtained in step (1) to obtain ΔT; then construct a path-slowness-time equation system as shown in equation (3): LΔS=ΔT (3) wherein, ΔS is an amount of change in slowness to be solved; then, a quasi-Newton method is utilized to solve the equation system, and a one-dimensional vector ΔS containing Σ.sup.2 elements is obtained, thereafter, slowness of ultrasound wave in water is added to the amount of change in slowness ΔS, take a reciprocal, and a speed reconstruction value vector of the object to be measured can be obtained (section 4.1, equations 3-5; section 4.3, reconstructed sound-speed images shown in figures 8 and 10). Quan further teaches that this method of reconstruction of time-of-flight transmission tomography using a ring array is computationally efficient and can accurately reconstruct sound speed images (section 5. Conclusions).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and system of Qu and Bao by performing the sound-speed reconstruction of Quan in order to achieve the benefits of accurate reconstruction and computational efficiency in view of the further teachings of Quan. 
	Regarding claim 3: Qu, Bao and Quan teach the ultrasound CT image reconstruction method using the ultrasound CT sound speed reconstruction method based on ray theory according to claim 1, wherein the method utilizes the ultrasound CT sound speed reconstruction method based on ray theory according to claim 1 and further comprises the following steps: (4) .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu, Bao and Quan as applied to claim 3 above, and further in view of Zhou et al. (CN 105411626 A, Mar. 23, 2016) (hereinafter “Zhou”).
	Qu, Bao, and Quan teach the ultrasound CT image reconstruction method using the ultrasound CT sound speed reconstruction method based on ray theory according to claim 3, but are silent on wherein in the step (4), the two-dimensional pixel image is obtained by performing logarithmic compression, grayscale mapping on the sound speed value, and finally displayed.
	Zhou, in the same field of endeavor, teaches an ultrasound CT image reconstruction method wherein a two-dimensional pixel image is obtained by performing logarithmic compression, grayscale mapping on the sound speed value, and finally displayed (pg. 3, step 4; pg. 2, final paragraph continuing to pg. 2, line 2). Zhou further teaches that logarithmic compression enables dynamic range compression in order to achieve the best imaging effect (pg. 4, paragraph 1), grayscale mapping proportionally maps the weakest signal to 0 and the strongest signal to 255 (pg. 4, paragraph 2), and that the combination of these steps provides a high-resolution image for display (pg. 4, paragraph 3).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Qu, Bao, and Quan by incorporating the steps of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li, Cuiping, et al. "An improved automatic time-of-flight picker for medical ultrasound tomography." Ultrasonics 49.1 (2009): 61-72 – teaches a time-of-flight picker for ultrasound computed tomography


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793